DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Tyler P. Del Rosario on January 28, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A display module comprising:
a substrate;
light emitting diodes (LEDs) that are disposed on the substrate and irradiate light, the plurality of LEDs comprising a first LED, a second LED, and a third LED; and
a light blocking layer that covers the plurality of LEDs, and fills intervals among the plurality of LEDs, each interval of the intervals being a distance between centers of two adjacent LEDs of the plurality of LEDs, and
wherein the light blocking layer includes a plurality of openings formed such that a top surface of each of the plurality of LEDs is exposed through a respective one of the plurality of openings,
wherein first intervals between centers of adjacent openings of the plurality of openings are identical,
wherein the second LED is adjacent to and between the first LED and the third LED, and
wherein a second interval between a center of the first LED and a center of the second LED is equal to the first intervals and is different from a third interval between the center of the second LED and a center of the third LED, such that [[a]] the center of the first LED and [[a]] the center of the second LED are centered within respective ones of the plurality of openings while [[a]] the center of the third LED is off-center with respect to one of the plurality of openings from which the top surface of the third LED is exposed.

Claim 6 (Currently Amended).
third micro 

Claim 8 (Currently Amended).
A display apparatus comprising:
a plurality of display modules;
an arrangement member that supports the plurality of display modules to be disposed in parallel on a same plane; and
a housing that supports the plurality of display modules and the arrangement member,
wherein each of the plurality of display modules includes:
a substrate;
a plurality of light emitting diodes (LEDs) that are disposed on the substrate and irradiate light, the plurality of LEDs comprising a first LED, a second LED, and a third LED; and
a light blocking layer that covers the plurality of LEDs, and fills intervals among the plurality of LEDs, each interval of the intervals being a distance between centers of two adjacent LEDs of the plurality of LEDs,
wherein the light blocking layer includes a plurality of openings formed such that a top surface of each of the plurality of LEDs is exposed through a respective one of the plurality of openings,
wherein first intervals between centers of adjacent openings of the plurality of openings are identical,

wherein, for at least one of the plurality of display modules, a second interval between a center of the first LED and a center of the second LED is equal to the first intervals and is different from a third interval between the center of the second LED and a center of the third LED, such that [[a]] the center of the first LED and [[a]] the center of the second LED are centered within respective ones of the plurality of openings while [[a]] the center of the third LED is off-center with respect to one of the plurality of openings from which the top surface of the third LED is exposed.

Claim 9 (Currently Amended).
The display apparatus of claim 8,
wherein the light blocking layer of a first display module of the plurality of display modules is formed with the light blocking layer of a second display module of the plurality of display modules, as a combined light blocking layer,
the first display module is adjacent to the second display module with [[an]] a fourth interval between an edge of the first display module and an edge of the second display module, and
the combined light blocking layer fills the fourth interval between the edge of the first display module and the edge of the second display module.

Claim 12 (Currently Amended-Rejoined).
A method of manufacturing a display module comprising:
light emitting diodes (LEDs) on a substrate, the plurality of LEDs including a first LED, a second LED, and a third LED;
applying a light blocking layer on the plurality of LEDs that are disposed, and the light blocking layer filling intervals among the plurality of LEDs, each interval of the intervals being a distance between centers of two adjacent LEDs of the plurality of LEDs; and
forming a plurality of openings that each expose a top surface of a respective one of the plurality of LEDs,
wherein first intervals between centers of adjacent openings of the plurality of openings are identical,
wherein the second LED is adjacent to and between the first LED and the third LED, and
wherein a second interval between a center of the first LED and a center of the second LED is equal to the first intervals and is different from a third interval between the center of the second LED and a center of the third LED, such that [[a]] the center of the first LED and [[a]] the center of the second LED are centered within respective ones of the plurality of openings while [[a]] the center of the third LED is off-center with respect to one of the plurality of openings from which the top surface of the third LED is exposed.

Claims 13-15 (Rejoined).



The display apparatus of claim 9, wherein an opening of the plurality of openings of the first display module is adjacent to an opening of the plurality of openings of the second display module, and
[[an]] a fifth interval between a center of the opening of the first display module and a center of the opening of the second display module is a same distance as the first intervals between the centers of the adjacent openings of the plurality of openings of the first display module and the first intervals between the centers of the adjacent openings of the plurality of openings of the second display module.

Election/Restrictions
Claims 1-11, 17, and 19-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 14, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Examiner acknowledges the amendment to the title filed on November 03, 2021. The objection to specification in previous Office Action filed on August 05, 2021 is hereby withdrawn.

Allowable Subject Matter
Claims 1-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1, 8, and 12, in particular, the second LED is adjacent to and between the first LED and the third LED, and a second interval between a center of the first LED and a center of the second LED is equal to the first intervals and is different from a third interval between the center of the second LED and a center of the third LED, such that the center of the first LED and the center of the second LED are centered within respective ones of the plurality of openings while the center of the third LED is off-center with respect to one of the plurality of openings from which the top surface of the third LED is exposed. Therefore, claims 1, 8, and 12 are allowable. Accordingly, claims 2-7 and 17 are allowable as they depend upon claim 1; claims 9-11 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

 




/XIA L CROSS/           Examiner, Art Unit 2892